Exhibit 10.15
FIRST AMENDMENT TO DEED OF LEASE


This FIRST amendment TO DEED OF lease (this “Amendment”) is entered into as of
the 23rd day of December, 2019 (the “Effective Date”) by and between
TAMARES 7950 OWNER LLC, a Delaware limited liability company, having an office
c/o Tamares Real Estate Holdings, Inc., 1500 Broadway, 24th Floor, New York, New
York 10036 (“Landlord”), and APPIAN CORPORATION, a Delaware corporation, having
an office at Valo Park, 7950 Jones Branch Drive, Tysons, Virginia 22102
(“Tenant”).


W I T N E S S E T H:


WHEREAS, Landlord and Tenant entered into that certain Deed of Lease dated as of
April 17, 2018 (the “Lease”), pursuant to which Tenant leased from Landlord
certain premises (collectively, the “Premises”) in the Building located at 7950
Jones Branch Drive, McLean, Virginia, all as more particularly described in the
Lease;


WHEREAS, pursuant to the Lease, the Tenant has the exclusive right to use the
Storage Space (as such term is defined in the Lease); and


WHEREAS, since Tenant no longer requires the Storage Space and the Storage Space
is beneficial to Landlord, Tenant and Landlord agreed to amend the Lease to
remove from the Lease Tenant’s right to use the Storage Space, subject to them
terms and conditions set forth herein;


NOW, THEREFORE, Landlord and Tenant agree as follows:


1.DEFINITIONS.


(a)All capitalized terms used and not defined herein shall have the respective
meanings set forth in the Lease.


2.AMENDMENTS.


(a)the Lease is hereby amended and modified as follows:


(i)Article 38 of the Lease titled “Storage Space” is hereby deleted in its
entirety, the last sentence of Paragraph 9 in the Summary of Basic Lease
Information is hereby deleted, and any other reference to the term “Storage
Space” is hereby deleted from the Lease.


(ii)Exhibit A-18 of the Lease titled “Storage Space” is hereby deleted in its
entirety.


3.REFERENCE TO AND EFFECT ON THE LEASE.


        1

--------------------------------------------------------------------------------

Exhibit 10.15
(a)Construction. On and after the Effective Date, each reference in the Lease to
“this Lease,” “hereunder,” “hereof,” “herein,” and words of like import shall
mean and be a reference to the Lease as amended hereby.


(b)No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Landlord or Tenant
under the Lease, or constitute a waiver of any provision of the Lease.


4.MISCELLANEOUS.


(a)Ratification and Confirmation of the Lease. Except as specifically modified
and amended by this Amendment, all of the terms, covenants and conditions of the
Lease are hereby ratified and confirmed and shall continue to be and remain in
full force and effect throughout the remainder of the term thereof, and the
Lease as amended hereby shall, from and after the Effective Date, be read as a
single, integrated document incorporating the changes effected by this
Amendment.


(b)Not a Binding Offer. This Amendment shall not be binding upon or enforceable
against Landlord or Tenant unless and until both parties shall have executed and
unconditionally delivered a fully executed copy of this Amendment to the other
party.


(c)Modifications Must Be in Writing. This Amendment may not be modified, amended
or terminated nor may any of its provisions be waived except by an agreement in
writing signed by the parties hereto.


(d)Successors and Assigns. The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


(e)No Prior Agreements. This Amendment constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter of this Amendment.


(f)Broker. Each of Tenant and Landlord represents to the other that it has dealt
with no broker in connection with this Amendment. Each of Landlord and Tenant
agrees to indemnify, defend and hold harmless the other from and against any
claims based or alleged to be based upon the acts or omissions of the
indemnifying party, for any brokerage commission or finder’s fee with respect to
this Amendment by persons other than Broker, and for all costs, expenses and
liabilities incurred in connection with such claims, including reasonable
attorney’s fees and disbursements arising out of a breach of the foregoing
representation.


(g)Due Authorization. Each of Landlord and Tenant represents and warrants that
(i) its execution and delivery of this Amendment, and its performance of its
obligations hereunder, have been duly authorized, (ii) the person(s) executing
this Amendment on its behalf have full
        2

--------------------------------------------------------------------------------

Exhibit 10.15
authority to enter into this Amendment, and (iii) no further action is necessary
for it to be obligated to fulfill it’s obligations under the Lease, as amended
hereby.


[remainder of page intentionally blank; signature pages follow]



        3

--------------------------------------------------------------------------------

Exhibit 10.15
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.


LANDLORD:
TAMARES 7950 OWNER LLC


By: /s/ Itrat Sayeed
        Name: Itrat Sayeed
        Title: Vice President








TENANT:
APPIAN CORPORATION


By: /s/ Mark Lynch
        Name: Mark Lynch
        Title: CFO

















